Quillian, Judge.
The appellant was tried and convicted of burglary. An appeal was then filed to this court. Held:
1. Appellant’s counsel contends that the defendant’s rights against self incrimination were denied. With this contention we can not agree. The record shows that the defendant was correctly informed of his rights prior to making a confession. Miranda v. Arizona, 384 U. S. 436 (86 SC 1602, 16 LE2d 694, 10 ALR3d 974); Jackson v. Denno, 378 U. S. 368 (84 SC 1774, 12 LE2d 908).
2. The remaining enumerations of error were either without merit or abandoned.

Judgment affirmed.


Bell, C. J., and Clark, J., concur.